 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecretary of accountsprinterssupply room and record roomprintshop employeesemployeesallnonclassifiedand non-addressograph operatorssupervisory employeesSUPERIOR SLEEPRITECORPORATIONandDIEANDTOOLMAKERS LODGENo. 113,INTERNATIONAL ASSOCIATIONOF MACHINISTS,AFL.CaseNo. 13-CA-1634.July 23, 1954Decision and OrderOn April 20, 1954, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Superior Sleeprite Cor-poration, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Die and Tool MakersLodge No. 113, International Association of Machinists, AFL, as the'The Respondent contends that the Board made an erroneous determination of theappropriateunit in the representation case(106 NLRB 228).The Board has carefullyreexamined the recordand decision in that case and perceives no reason for upsetting itsunit determination.The Boardnotes,moreover,that the Respondent never requestedreconsiderationof the decision in the representation case before the election,nor did it fileexceptionsto the RegionalDirector's report on challenged ballots which disposed of cer-tain challengedballots on the basis of the unit determination In the representationdecision.The Respondent furthercontends that no bargaining order-should Issue because, understandards of unit determinationformulated InAmericanPotash &Chemical Corporation,107 NLRB 1418,issued March1, 1954,the unit found appropriate In 1953 would not simi-larly be foundappropriatetoday.TheAmericanPotashdecision was intended to haveprospectiveand not retroactive effect. It does not nullify unit determinations alreadymade nor does it excuse refusals to bargain which occurred before its Issuance.109 NLRB No. 71. SUPERIOR SLEEPRITE CORPORATION323exclusive representative of all toolroom employees, experimental em-ployees, and machine repairmen at its Chicago plant, excluding officeclerical employees, professional employees, guards, and supervisorsas defined in the Act.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Die and Tool MakersLodge No. 113, International Association of Machinists, AFL, asthe exclusive representative of all the employees in the above-describedunit and, if an understanding is reached, embody such understandingin a signed agreement.(b)Post at its place of business at Chicago, Illinois, copies ofthenoticeattached to the Intermediate Report and marked"Appendix." 2Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent imme-diately upon receipt thereof and be maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places, includ-ing all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by Die and Tool Makers Lodge No. 113, International Asso-ciation of Machinists, AFL, herein called the Union, the General Counsel by theRegional Director for the Thirteenth Region (Chicago, Illinois),of the NationalLabor Relations Board,herein called the Board,issued his complaint dated March1, 1954,against Superior Sleeprite Corporation,herein called the Respondent,alleg-ing that the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and(5), and Section 2(6) and(7) of the Labor Management RelationsAct, 1947,61 Stat.136, hereincalled the Act.Copies of the complaint and the charge together with notice ofhearing were duly served upon the Respondent and the Union.With respect to unfair labor practices,the complaint alleges in substance thatbeginning about December23, 1953,the Respondent refused and continues to refuse2 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"in the caption thereof, the words "A Decision and Order."In the eventthat this Order is enforced by a decree of a United States Court of Appeals,there shall,besubstituted for the words"Pursuant to a Decision and Order" the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order."334811-55-vol. 109-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain with the Union.The Respondent's answer denies the commission ofunfair labor practices.Pursuant to notice a hearing was held on March 31, 1954, at Chicago, Illinois,before the undersigned Trial Examiner.The General Counsel and the Respondentwere represented by counsel and the Union was represented by its agent.Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues, was afforded the parties.The parties presentedcertain of their views and arguments on the record and only the Respondent filed amemorandum.Upon the entire record of the case the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged in the manufacture of bedsand springs and operates manufacturing plants located in Chicago, Illinois, andLos Angeles, California.During the calendar year 1953, the value of raw materialspurchased by the Respondent for use at its Chicago plant was in excess of $50,000,of which more than one-half was shipped to its Chicago plant from points outsidethe State of Illinois.During the same period, the Respondent manufactured andsold finished products valued in excess of $100,000, of which more than one-halfwas shipped from its Chicago plant to points outside the State of Illinois. In accord-ance with the Board's prior determination in a representation proceeding involvingthe Respondent and the Union(Superior Sleeprite Corporation),'the undersignedfinds that the Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDDie and Tool Makers Lodge No. 113, International Association of Machinists,AFL, is a labor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESThe Refusal To BargainAfter an election was conducted on August 13, 1953, pursuant to the Board'sDecision and Direction of Election, Case No. 13-RC-3364, the Union was certifiedon December 10, 1953, as exclusive representative under Section 9 (a) of the Actin the following unit which the Board had found to be appropriate under Section9 (b) of the Act: All toolroom employees, experimental employees, and machinerepairmen at the Respondent's Chicago plant, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.On December 18 the Union requested collective bargaining, and on December 23the Respondent declined the Union's request explaining that it was contesting theBoard's finding as to the appropriate unit and stating that the Respondent would notmeet with the Union until such time as the Board reviewed its unit finding.TheUnion thereupon on January 7, 1954, filed a charge alleging a refusal to bargainon the part of the Respondent thus giving rise to the instant case.At the hearing before the undersigned the Respondent urged that the Board mis-interpreted the record made in the representation proceeding,' and that under theprinciples laid down in the Board's subsequent decision in theAmerican Potashcase (107 NLRB 1418), the Board would have reached a different result in theinstant case regarding the unit finding.These matters are for the consideration ofthe Board and not for the Examiner.' The Respondent also offered to prove throughitsplantmanager,who was hired subsequent to the hearing in the representationproceeding, that the work performed by individuals in the unit found by the Boardto be appropriate does not constitute work which would be considered as a truecraft.The Union, on the other hand, declared that it viewed the facts differently.These proffers which relate to unit issues which have been litigated or concerning1 106 NLRB 228.The parties are in agreement that the record in this representationproceeding be made part of the record in the instant case.See footnote 1.' In the memorandum filed with the undersigned the Respondent has set forth the spe-cific matters which it views as supporting this contention.4The Grace Company,84 NLRB 435, footnote 1. SUPERIOR SLEEPRITECORPORATION325which there has been an opportunity for litigation in the representation proceedingwere not received.'It is found in accordance with the Board's prior determination in the representationproceeding that the following unit is appropriate within the meaning of Section 9 (b)of the Act:All toolroom employees,experimental employees,and machine repair-men at the Respondent'sChicago plant, excluding office clerical employees,profes-sional employees,guards, and supervisors as defined in theAct. Itis further foundin accordance with the Board's prior determinationthat theUnion was on December10, 1953,and at all times material thereafter has been the exclusive representativeof the employees in the aforesaid unit within the meaning of Section 9 (b) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices,itwillbe recommended that the Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent refused to bargain collectively with the Unionas the exclusive representative of the employees in the above-described appropriateunit, it will be recommended that the Respondent bargain collectively with the Unionupon request,as the statutory representative of the employees in that unit and, if anunderstanding is reached,embody such understanding in a signed agreement.Since the record does not reveal any evidence that the Respondent has engagedin any other unfair labor practices,and since it appears that the refusal to bargainby the Respondent is based upon its desire to obtain review by the Board of the unitfinding, rather than a fundamental attitude of opposition to the objectives of the Act,itwill be recommended merely that the Respondent cease and desist from refusingto bargain with the Union as the exclusive representative of its employees in theabove-described unit, and from in any manner interfering with the efforts of theUnion to bargain collectively on their behalf.Upon the basis of the foregoing findings of fact and upon the entire record in thecase the undersigned makes the following:CONCLUSIONS OF LAW1.Die and Tool Makers Lodge No. 113, International Association of Machinists,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.2.All toolroom employees, experimental employees,and machine repairmen attheRespondent'sChicago plant,excluding office clerical employees, professionalemployees,guards, and supervisors as defined in the Act,constitute and at all timesmaterial herein have constituted a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.Die and Tool Makers Lodge No. 113, International Association of Machinists,AFL, was on December 10, 1953, and has been at all times material thereafter theexclusive representative of all the employees in the unit above-described for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on December 23, 1953, and thereafter to bargain collectively withthe above-named labor organization,as the exclusive representative of all the em-ployees in the unit above-described,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By said refusal to bargain the Respondent has interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Act,and thereby has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]5N L. R B. v.Worcester Woolen Mills Corp.,170 F. 2d 13, 16(C. A. 1), cert. denied336 U S.903;Pittsburgh PlateClass Co. vN. L. R. B,313 U. S. 146,162;Allis-ChalmersMfgCo.v.N.L R. B.,162 F. 2d 435, 440-441(C. A. 7);N. L. It. B. v. West Kentucky CoalCo, 152 F. 2d 198, 201(C. A 6), cert.denied, 328 U. S. 866. 326DECISIONS OF NATIONALLABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board and in order to effectuate the policies of the Labor Management RelationsAct, we hereby notify our employees that:WE WILL bargain collectively upon request,with Die and Tool Makers LodgeNo. 113,International Association of Machinists,AFL, as the exclusive repre-sentative of all the employees in the bargaining unit described below with respectto rates of pay, wages,hours of employment,or other conditions of employ-ment and, if an understanding is reached,embody such understanding in asigned agreement.The bargaining unit is:All toolroom employees,experimental employees,and machine repairmenat our Chicago,Illinois,plant, excluding office clerical employees, pro-fessional employees,guards, and supervisors as defined in the Act.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us, or refuse to bargain collectively with said Union asthe exclusive representative of the employees in the bargaining unit set forthabove.SUPERIOR SLEEPRITE CORPORATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or coveredby anyother material.LOCAL140,BEDDING,CURTAIN&DRAPERY WORKERS UNION, UNITEDFURNITUREWORKERS OF AMERICA, CIOandMARIEJ.KUHLMAN,ANNETTE CIERVO SCANDARIATO AND MARGARET KARLE.CasesNos.2-CB 925,2-CB-926,and2-CB958.July 23,1954Decision and OrderOn January 19, 1954, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent_ had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the exceptions and modificationsnoted below.109 NLRB No. 56.